                                         Case 4:19-cv-03054-PJH Document 105 Filed 01/24/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SM 10000 PROPERTY, LLC, et al.,
                                                                                       Case No. 19-cv-03054-PJH
                                   8                  Plaintiffs,

                                   9            v.                                     ORDER KEEPING HEARING ON
                                                                                       CALENDAR
                                  10     ALLIANZ GLOBAL RISKS US
                                         INSURANCE COMPANY,                            Re: Dkt. No. 104
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The court is in receipt of defendant’s January 22, 2021 letter requesting that it
                                  15   strike third-party Christopher Lape’s (“Lape”) revised deposition testimony or continue the
                                  16   January 28, 2021 hearing and permit defendant leave to further depose Lape about his
                                  17   changes in testimony. Dkt. 104. The court DENIES defendant’s request to continue the
                                  18   January 28, 2021 hearing on the parties’ cross-motions for summary judgment.
                                  19   Defendant’s substantive requests to strike Lape’s revised testimony or permit it leave to
                                  20   further depose Lape about the changes is taken under submission. The court directs the
                                  21   parties not to file additional documents pertaining to the cross-motions before their
                                  22   hearing. At the hearing, plaintiffs should be prepared to explain why the court should not
                                  23   strike Lape’s revised testimony and, alternatively, why the court should not permit
                                  24   defendant leave to further depose Lape to clarify the subject changes.
                                  25         IT IS SO ORDERED.

                                  26   Dated: January 24, 2021

                                  27                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  28                                               United States District Judge
